Citation Nr: 0019771	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a high-
voltage electrical shock, to include heart disease and a 
cognitive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran's claim 
for entitlement to service connection for residuals of radio 
frequency shock was not well-grounded.

As an initial matter, the Board notes that attempts to locate 
the veteran's service medical records were unsuccessful.  
Apparently, his records were destroyed in the accidental fire 
at the National Personnel Records Center (NPRC) in 1973.  
Further, in November 1996, the Board remanded the issue to 
the RO for further development.  However, in the meantime, 
the veteran's claims file was lost.  As a result there has 
been an attempt to rebuild the appellant's claims folder and 
that is the record now before the Board for consideration.  
Moreover, the Board finds that the requested developments 
have been accomplished as necessary and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records were apparently 
destroyed in the accidental fire at the NPRC, and his claims 
file was lost subsequent to the Board's prior remand.  The 
folder has been rebuilt to the extent possible.

3.  The evidence does not relate the currently diagnosed 
heart disease or cognitive with any event or occurrence on 
active duty service.

4.  There is no competent evidence of a cognitive disorder 
during service, and no heart disease was shown within 1 year 
following separation from service.


CONCLUSION OF LAW

The residuals of a high-voltage electrical shock, to include 
heart disease and a cognitive disorder, were not incurred in 
or aggravated by the veteran's active duty service, and heart 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  
See Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

Further, service connection for some disorders, including 
heart disease may be presumed where the disorder is present 
to a compensable degree within 1 year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the prior claims file was lost, the Board will 
necessarily rely on the information contained in the 1996 
remand in analyzing the claim and take at face value the 
credibility of the evidence contained therein.  Accordingly, 
it is apparent that the lost claims file contained a 
separation examination report dated in December 1948 and 
daily sick reports dated November 1947 to August 1948 from 
the veteran's unit.  The separation examination revealed no 
complaints, symptomatology, or findings of any heart disease 
or cognitive defect, and demonstrated a normal clinical 
evaluation of the veteran's cardiovascular system.  Moreover, 
there was no pertinent history recorded, nor were there any 
burn scar residuals noted.  The day sick reports indicated 
that the veteran was reported sick on five separate days: May 
5, 12, and 19, 1948 and July 7, 1948 (for three days), and 
July 13, 1948.

A VA examination report conducted in March 1995 indicated 
that the veteran and his wife reported complaints of 
intermittent back pain and diminishing cognitive functioning.  
The veteran reported a past medical history of myocardial 
infarction in 1978, but denied chest pain, orthopnea, or 
dyspnea.  Peripheral vessels were equal and symmetrical 
bilaterally.  The diagnoses included coronary artery disease, 
status/post myocardial infarction.  It was also noted that 
there was some change in the cognitive functioning.  The 
changes were thought to be vascular in etiology.

At a personal hearing in August 1995, the veteran testified 
that he repaired electronic hardware during service.  He 
related that he was inspecting a repaired transmitter in 
early 1948 when someone turned on the unit sending 2700 volts 
RF into his hands and out through his elbow.  He reported 
that he was initially unconscious and hospitalized for three 
to four weeks with acid blisters on his body.  He stated that 
he had no residuals from the injury at that time but 
contended that the injury precipitated a heart attack in 
1978, and other problems.  

The veteran also offered into evidence at his personal 
hearing, letters from his brother and wife.  An undated 
letter from his brother indicated that the family was 
notified in late spring or early summer 1948 that the veteran 
was in a hospital recovering from burns on his hand and arms, 
and blisters on his body.  He reported that the veteran was 
working on electrical equipment and received an electrical 
shock.  The veteran's wife indicated by letter that the 
veteran had been relating to her since 1953 his high voltage 
accident experienced during service.  She stated that the 
injuries caused extensive memory loss as well as permanent 
damage to his heart, brain, and spine and that she believed 
his cognitive and emotional disabilities were the direct 
result of the incident.  As part of the initial claim, the 
veteran also submitted excerpts of several medical journal 
articles and a newspaper article in support of the 
proposition that cardiovascular arrhythmias, psychological 
disorders, and neurological complications could occur from 
high-voltage electric injury and that the symptoms may not 
appear until months or years later.

In November 1996, the Board remanded the claim for further 
development, including additional records and a VA 
examination.  As part of the remand, the veteran underwent a 
VA heart examination in July 1997.  Parenthetically, the 
Board notes that the examiner had the veteran's claims file 
at the time of the examination.  There, the veteran reported 
that the first problem with his heart occurred in 1978, after 
he developed a pain in the back of his neck.  A subsequent 
cardiac catheterization showed a coronary occlusion.  After a 
physical examination, the final diagnoses included 
arteriosclerotic heart disease, coronary artery disease, and 
mild congestive heart failure.  The examiner remarked that 
the veteran had undergone a major electrical shock in 1948 or 
1949 but did not develop heart problems until the 1970s.  At 
the time of the electrical shock, there was no evidence of 
cardiac irregularity nor was cardiac irregularity noted 
subsequently.  The examiner concluded that it was reasonable 
that other factors, such as obesity, hyperlipidemia, and the 
natural progression of disease, was responsible for the 
veteran's heart trouble, rather than the electrical shock.

The veteran also underwent an examination for his claimed 
cognitive deficit.  After examination, it was determined that 
examination did reveal some cognitive disorder, thought 
secondary to a vascular disorder.  It was concluded that this 
was not due to electric shock.

Based on the above evidence, the Board finds that the 
competent evidence of record does not establish that there is 
an etiological or causal relationship between the veteran's 
currently-diagnosed heart disease or cognitive deficit and an 
electrical shock sustained during military service, his 
contentions to the contrary notwithstanding.  First, while 
there are no contemporaneous medical records associated with 
the claims file, the most recent VA examiner specifically 
opined that even a "major" electrical shock in 1948 or 1949 
would not be responsible for the veteran's current heart 
disease.  Another examiner noted that the cognitive disorder 
was not due to electric shock.  These opinions directly 
address the issue under consideration and are highly 
probative.  

Further, apparently none of the veteran's treating physicians 
have offered a contrary medical opinion, nor has the veteran 
asserted such.  Rather, he contends that the high-voltage 
electrical shock incurred in service precipitated a heart 
attack some 30 years later.  However, the mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his heart 
disease with an event or incurrence while in service, would 
not even constitute a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

The Board has also considered the veteran's assertion that 
the claim should be remanded for additional medical records 
from the 1970s regarding the veteran's heart disease.  The 
Board notes that the November 1996 remand directed the RO to 
attempt to obtain certain medical records from 1978 following 
the veteran's myocardial infarction.  The Board is also aware 
that the Board is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, the Board finds that the most 
recent VA examiner acknowledged the severity of the veteran's 
in-service electrical shock, accepted the fact that the 
veteran's heart disease was first manifested in the 1970s, 
and concluded that there was no causal relationship between 
the two.  Thus, the Board finds that the VA examination 
sufficiently complies with the remand request, and that a 
remand for additional medical records from the 1970s at this 
point would unnecessarily delay resolution of this case.  
Similarly, the recent examination failed to establish any 
relationship between the electric shock and a cognitive 
disorder.  (It is noted that service connection for a back 
disorder was granted, secondary to the electric shock, while 
the case was undergoing remand development.)  There is no 
suggestion that these records would provide information that 
would change the outcome herein.

Finally, the Board has considered the veteran's statements 
and testimony and his wife's testimony that his current heart 
disease and cognitive is related to his in-service electrical 
shock.  Although their statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the objective evidence of record showing 
no causal relationship.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
heart pathology and cognitive disorder, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted.


ORDER

The claim for entitlement to service connection for residuals 
of a high-voltage electrical shock, to include heart disease 
and a cognitive disorder, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

